NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                    Submitted January 8, 2009∗
                                     Decided January 13, 2009


                                                Before

                                FRANK H. EASTERBROOK , Chief Judge

                                WILLIAM J. BAUER, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge


No. 08-3099
                                                                  Appeal from the United
UNITED STATES OF AMERICA,                                         States District Court for the
      Plaintiff-Appellee,                                         Northern District of Illinois,
                                                                  Eastern Division.
                v.
                                                                  No. 1:01-cr-00316-2
DEMILIOUS E. KELLY,                                               Suzanne B. Conlon, Judge.
      Defendant-Appellant.


                                                 Order

       Demilious Kelly asked the district judge to reduce his sentence under the current
version of the crack-cocaine guidelines. That step is authorized by 18 U.S.C. §3582(c)(2)
when the Sentencing Commission makes a revision to the guidelines retroactive.
Amendment 706 supplies the necessary declaration of retroactivity. The district court
calculated a range of 151 to 188 months under the revised guidelines and reduced
Kelly’s sentence from 211 to 188 months.




∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 08-3099                                                                  Page 2

        Kelly contends on appeal that the district court should have conducted a full
resentencing, with a new presentence report and an adversarial proceeding at which
Kelly would have the assistance of appointed counsel. But we held in United States v.
Tidwell, 178 F.3d 946, 949 (7th Cir. 1999), that proceedings under §3582(c)(2) are
summary, and that a full resentencing is neither required nor authorized. See also USSG
§1B1.10(a)(3). The district court was entitled to proceed, as it did, on the paper record.
And although Kelly is disappointed that he did not receive a greater reduction, both the
statute and the guidelines make a reduction discretionary; Kelly was not legally entitled
to any reduction, and the reduction of 23 months that he received cannot be deemed
legally inadequate. (The district court’s statement of reasons does not consider any
impermissible ground.) Nor was the district court compelled to depart from the 100-to-
1 ratio between crack and powder cocaine. After Kimbrough v. United States, 128 S. Ct.
558 (2007), a district court is entitled to disagree with that ratio in any original
sentencing proceeding. It is an open question in this circuit whether a district judge may
do this in a resentencing under §3582(c)(2), given the limited scope of authority
conveyed by that statute. But neither in an original sentencing, nor in any resentencing,
is a district judge compelled to use any ratio other than the 100-to-1 ratio built into the
Sentencing Guidelines.

                                                                                 Affirmed